DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoica (Source Localization from Range-Difference Measurements).  
In regard to claims 1-2, Stoica discloses:
a localization method for localizing a target device (p. 63, line 3) using a measurement device array (p. 63, lines 9-10; p, 63, col. 2, line 2), the method comprising: 
obtaining range difference values (di) (equation 2) and coordinate vectors (ai) of devices in the measurement device array (p. 63, col. 2, ¶1), wherein the range difference values are generated based on time difference of arrival measurements of wireless signals between the target device and each of the devices in the measurement device array (p. 63, ¶1); 
A) and a first vector (b), the first matrix (A) and the first vector (b) each comprising the range difference values and the coordinate vectors (equations 4 and 6) [where Φ corresponds to A and b corresponds to b],
wherein the first matrix A (Φ in equation 6), the first vector b (b in equations 4 and 6), the second vector y (y(x) in equation 6), i is a positive integer and i=1, ..., m, wherein a number of the devices in the measurement device array equals m + 1 (p. 63, col. 1, ¶1) [where N corresponds to m]; 
determining whether a second vector (y) satisfies a condition set, the condition set comprising: a first condition (ATA + λD)y = ATb (equation 16) and a second condition vT(ATA + λD)v ≥ 0 (paragraph below equation 16) [where:
If (ΦTΦ + λD) is multiplied by both sides of equation 16, it is identical to the first claimed equation in this limitation.  Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.f ordinary skill in the art would have found it obvious to replace a mathematical operation with another mathematical opera
The equation in the paragraph below equation 16 is the portion the second claimed equation in this limitation within the parentheses.  The term "positive definite" is defined as "A symmetric matrix A is positive definite if the quadratic form xTAx is positive for all nonzero vectors x. This is equivalent to the condition that all the eigenvalues of A are positive." by The Penguin Dictionary of Mathematics.   Therefore, for the quantity ΦTΦ + λD to be positive definite, xTΦTΦ + λDx > 0 must be true.  This is encompassed by the second claimed equation in this limitation, where > is encompassed in ≥.  Claim TΦTΦ + λDx > 0, where v rather than x is used].
wherein a second matrix D (D in equation 14), and a third vector (v) satisfies vTDv ≤ 0 (equation 17) [where                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    (λ) corresponds to v, and ≤ encompasses equation to], where x is a coordinate vector of the target device (p. 63, col. 1, ¶1), and λ is a Lagrange multiplier (paragraph below equation 15); 
generating a numerical approximation of an optimal solution of the second vector (y) based on a result of determining whether the second vector (y) satisfies the condition set (p. 64, section "Method 2: The Constrained LS Method", including the paragraph below equation 17) [where the method of least squares by definition determines an optimum value, see Collins English Dictionary, which defines "least squares" as "a method for determining the best value of an unknown quantity relating one or more sets of observations or measurements, esp to find a curve that best fits a set of data. It states that the sum of the squares of the deviations of the experimentally determined value from its optimum value should be a minimum"; and where determining a solution iteratively rather than in closed form is a numerical approximation]; and 
localizing the target device according to the numerical approximation of the optimal solution (equation 18).
In regard to claim 5, Stoica further discloses:
determining a solution Lagrange multiplier (λ*) based on a result of determining whether the Lagrange multiplier(λ) satisfies the condition set (paragraph below equation 16); and 
y) satisfies a constraint set, the constraint set comprising a first constraint g(y) = yTDy = 0 (equation 17) and a second constraint [y]1 ≥ 0, wherein [y]1 is the first element of the second vector (y) (equation 6; paragraph below equation 1) [where the first element of y is a norm (i.e. the length of a vector), which is always ≥ 0].

Claim Rejections - 35 USC § 103
Claims 4, 7, 9, 17-18, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, as applied to claims 1-2 and 5.
In regard to claim 4, Stoica further discloses  the number of measurement devices in the measurement device array is [N+1, where no limit is placed on how big that N+1 can be] (p. 63, col. 2, ¶1).
Stoica fails to explicitly disclose N+1 being four or more.
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to perform positioning with four measurement devices.
In regard to claim 7, Stoica further discloses [In general (for three-dimensional applications), there is no known way to solve (17) in closed form, and thus iterative methods must be used for finding λ.] (paragraph under equation 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, when a two-dimensional solution is being determined, to perform a first search for a closed form domain solution, which is more accurate, and, if 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the most accurate solution obtainable is obtained.
In regard to claim 9, Stoica further discloses determining whether the Lagrange multiplier satisfies the constraint set, wherein the second vector (y) is a function of the Lagrange multiplier y(λ) = (ATA + λD)-1ATb and ATA + λD is nonsingular (equation 16 and the paragraph below equation 16) [where ΦTΦ + λD is positive definite.  The definition of a "positive definite matrix" includes "a positive definite matrix is always nonsingular" by Wolfram MathWorld (line 6 after equation 4).  Therefore, for the quantity ΦTΦ + λD to be positive definite, ΦTΦ + λD must be nonsingular.	
In regard to claims 17-18 and 33, Stoica fails to disclose a processor/data-processing apparatus and a memory/computer-readable storage medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a processor/data-processing apparatus and a memory/computer-readable storage medium into the combination in order to implement the disclosed localization method by actually performing the disclosed calculations to determine the position of the source.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the disclosed equations are calculated and the position of the source is determined.


Claims 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, as applied to claims 7 and 9, above, and further in view of Beck (Exact and Approximate Solutions of Source Localization Problems).
In regard to claim 8, Stoica further discloses [determining the location by performing a constrained LS method by solving the constraint equation                 
                    
                        
                            y
                        
                        ^
                    
                
            T(λ)D                
                    
                        
                            y
                        
                        ^
                    
                
            (λ) = 0 (equation 17 and the paragraph above; title of the section) consistent with                 
                    
                        
                            y
                        
                        ^
                    
                
            (λ) = (ΦTΦ + λD)-1ΦTb (equation 16).  While Stoica discloses a solution to                 
                    
                        
                            y
                        
                        ^
                    
                
            T(λ)D                
                    
                        
                            y
                        
                        ^
                    
                
            (λ) = 0 on p. 64, col. 3, ¶1, this solution is not consistent with                 
                    
                        
                            y
                        
                        ^
                    
                
            (λ) = (ΦTΦ + λD)-1ΦTb (p. 64, col. 2, final ¶).].
Stoica fails to disclose, prior to performing the first search, determining a first value (λl) and a second value (λu).
Beck teaches performing an LS method to determine the optimal solution of an equation in the form of the constraint equation 17 in Stoica and consistent with equation 16 in Stoica by solving for all roots of the constraint equation, λ1  to  λp (p. 1775, equations 39 and 40; p. 1776, half way down the column, starting at "Using the Theorem 3.1" to the end of the page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the solving of the constraint equation 17 consistent with equation 16.

	In the combination, the roots λ1  to  λp encompass a first value (λ1) and a second value (λp) corresponding to the claimed λl and λu.
In regard to claim 6, Beck further discloses, in response to the second vector (y) not satisfying at least one of the first constraint, the second constraint, the first condition or the second condition, localizing the target device according to the optimal solution, the optimal solution equals zero (p. 1776, col. 1, final ¶) [where when the process fails, the optimal solution is reported as an all-zero vector].
In regard to claim 10, Beck further discloses calculating a root in the first domain of a polynomial equation; and in response to the root being determined in the first domain, verifying the second constraint; and in response to the second constraint being satisfied, determining a numerical approximation of the solution Lagrange multiplier, the solution Lagrange multiplier being the root of the polynomial equation (p. 1776, half way down the column, starting at "Using the Theorem 3.1" to the end of the page).
In regard to claim 11, Beck further discloses the polynomial equation has
an order of 6 (p. 1776, paragraph below the final centered equation).

Allowable Subject Matter
Claim(s) 12-16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 12, in combination with the claim as a whole:
	"determining a sign of a function             
                
                    
                        h
                        
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                l
                                            
                                        
                                        +
                                        
                                            
                                                λ
                                            
                                            
                                                u
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        , where h(λ) = g(y(λ)).".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments on p. 10, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 10, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 10-14, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that Stoica does not teach vTDv ≤ 0 because "            
                
                    
                        y
                    
                    ^
                
            
        (λ) in Equation 17 of Stoica is not the third vector v".  However, since v =             
                
                    
                        y
                    
                    ^
                
            
        (λ) meets the condition vTDv ≤ 0,             
                
                    
                        y
                    
                    ^
                
            
        (λ) is a valid solution for v.  Equation 17 reads:             
                
                    
                        
                            
                                y
                            
                            ^
                        
                    
                    
                        T
                    
                
            
        (λ)D            
                
                    
                        y
                    
                    ^
                
            
        (λ) = 0.  Setting v =             
                
                    
                        y
                    
                    ^
                
            
        (λ) gives Equation 17 as vTDv = 0, which meets the inequality vTDv ≤ 0.  Any v that satisfies vTDv ≤ 0 satisfies the condition for being a valid solution to v.  v =             
                
                    
                        y
                    
                    ^
                
            
        (λ) results in vTDv being less than or equal to 0 because it is equal to 0.  (If a claim recites a must satisfy a2 = 4, a reference that teaches a = 2 is sufficient to anticipate the claim.  The reference is not required to teach that both a = 2 and a = -2 satisfy the equation.)
	Applicant argues that the second condition is distinct from "the matrix is ΦTΦ + λD is positive definite".  However, if the claimed A is Φ in Stoica, D is D in Stoica, λ is λ in Stoica, and             
                
                    
                        y
                    
                    ^
                
            
        (λ) is a valid solution for v in Stoica, then the second condition equation is met.  Otherwise, the second condition equation would be incorrect, as a valid solution for v would not meet the second condition.
	To be consistent with the definition of positive definite, v must be a non-zero vector.  However, v =             
                
                    
                        y
                    
                    ^
                
            
        (λ) can be a non-zero vector.  Φ and b is an arbitrary matrix and an arbitrary vector, respectively (equation 6), and thus can both be non-zero.  Thus, Stoica encompasses a case where             
                
                    
                        y
                    
                    ^
                
            
        (λ) is a non-zero vector, in which case             
                
                    
                        y
                    
                    ^
                
            
        (λ) as v would result in ΦTΦ + λD being positive definite according to the definition of positive definite.
	Applicant gives an example where requiring the value of v to be positive definite results in a fails position determination.  However, the name of the game is the claim.  If a positive definite solution meets the claim language, i.e.             
                
                    
                        y
                    
                    ^
                
            
        (λ) is a valid solution to v based on the condition for v claimed, the claim is satisfied.  If applicant's claim is inoperative, applicant should amend the claim appropriately.  The fact that v can encompass other values not taught by Stoica does not change that Stoica teaches a value encompassed by v.
the claim language needs to distinguish over the prior art.  If there is something in ¶79-93 that distinguishes over the prior art, it needs to be added to the claim.  Stoica explicitly teaches a least square method (p. 64, col. 2, section title).

Conclusion
Applicant's amendment of 1-4-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                                                                      


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648